 50DECISIONSOF NATIONALLABOR RELATIONS BOARDPassmore Supply CompanyandHighway Truck Drivers andHelpers, Local 107, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Inde-pendent.Case No. 4-CA-1954. July 14, 1960DECISION AND ORDEROn January 11, 1960, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter,Respondent filed excep-tions to the Intermediate Report and a supporting brief.On March30, 1960, the Board issued an order directing that the record be re-opened and that a further hearing be held for the purpose ofreceiving additional evidence on the question of the Board's statutoryjurisdiction.On May 19, 1960, Trial Examiner Plost issued his Report on OrderRemanding Proceeding,a copy of which is also attached hereto, inwhich he made additional findings of fact and reaffirmed his originalconclusions of law with respect to the question of jurisdiction.There-after, the Respondent filed exceptions to this report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner made,at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Report on Order Remanding Proceeding, theexceptions and brief,and the entire record in the case,and herebyadopts the findings,"conclusions,and recommendations of the TrialExaminer, to the extent consistent with our decision herein.We agree with the Trial Examiner,for the reasons set forth herein-after,that the Respondent violated Section 8(a) (1) and(3) of theAct.As set forth in the Intermediate Report, following the inceptionof the Union's attempts to organize Respondent's employees,Respond-ent's supervisor Edler interrogated union adherent Brown concerningunion activity and his participation therein, stating to Brown thathe had information that Brown was a union adherent and that the1We note and correct inadvertent errors in the Intermediate Report, where the TrialExaminer incorrectly referred to Tuesday, June 2, as a Wednesday ; to Friday, theregular payday,as the end of the pay period,and to 1 week'svacation as 2 weeks'vacation128 NLRB No. 7. PASSMORESUPPLY COMPANY51Respondent didn't "go for that."Brown thereupon asked Edler ifthat meant he was fired.Without delay, Edler saw Pusey, Respond-ent's president, and instructed Brown to see him.Pusey chargedBrown with being dissatisfied with his work and told him he thoughtitwas time he made a change. Although Brown denied he was dis-satisfied with his work, Pusey insisted that he was dissatisfied andthat he should make a change. Pusey concluded his conversation withBrown by saying : "You have a week's vacation coming, take that andthat will be it."Brown later received his pay through the day of hisconversation with Pusey, including 1 week's vacation pay.On these facts, we find, contrary to the contention of the Respond-ent, that Brown did not quit, but rather was discharged.We furtherfind that Brown was not discharged because of any dissatisfactionwith his work which was unrelated to his union activity; we note inthis connection that although Respondent was aware for some timeof Brown's alleged dissatisfaction, it took no steps to terminate hisemployment until after the advent of union activity and Brown'sparticipation therein.We find, rather, particularly in view of thetiming of the Respondent's discharge of Brown in relation to theadvent of the Union's organizational efforts, and in relation to Re-spondent's interrogation of Brown concerning such activity, andRespondent's patent attempt to equate union activity with job dis-satisfaction, that the Respondent terminated Brown because of his.union activity.By such conduct, therefore, the Respondent has dis-criminated against Brown in violation of Section 8(a) (3) and (1)of the Act.As the Respondent's interrogation of Brown concerninghis participation in union activity was directly related to the dis-crimination against him, such interrogation clearly violated Section8 (a) (1) of the Act, and we so find?ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Passmore SupplyCompany, Avondale, Pennsylvania, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union interest oraffiliation in a manner constituting interference, restraint, or coercion,in violation of Section 8 (a) (1) of the Act.2 Because adiscriminatorydischargegoesto the very heart of the Act and the recordreflects a purposeby unlawfulmeanslikely to be executed in the future to thwartfreedom of choice by employees as to representation by any labor organization, we adoptthe recommended order of the Trial Examiner that the Respondent cease from in anymanner interfering with the rights of employees under Section 7 of the ActN L.R B v.Entwistle ManufacturingCo, 120 P. 2d 532, 536 (CA 4). 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discouraging membership of its employees in Highway TruckDrivers and Helpers, Local 107, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Independ-ent, or any other labor organization, by discriminating in regard totheir hire of tenure of employment or any term or condition ofemployment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, including the above-named labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protectionor to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Oscar D. Brown reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority orother rights and privileges previously enjoyed and make him wholein the manner set forth in the section, of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary or appropriate to analyze the amount ofbackpay and other benefits due and the rights of employment underthe terms of this Order.(c)Post at its plant at Avondale, Pennsylvania, copies of the noticeattached hereto marked "Appendix." 3Copies of such notice, to befurnished by the Regional Director for the Fourth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to complyherewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." PASSMORESUPPLY COMPANYAPPENDIXNOTICE TOALL EMPLOYEES53Pursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that :WE WILL NOT discourage membership in Highway TruckDrivers and Helpers, Local 107, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, or any other labor organization,by discriminatingin regard to the hire or tenure of employment or any term or con-dition of employment of our employees.WE WILL NOT interrogate our employees concerning their unioninterest or affiliation in a manner constituting interference, re-straint, or coercion,in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exerciseof the rightof self-organiza-tion, to form labor organizations,to join or assistHighway TruckDrivers and Helpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, or any other labor organization, to bargain collec-tively through representatives of their own choosing, or to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected byan agreement requiringmembership in a labor organization asauthorized in Section 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer Oscar D. Brown immediate and full reinstate-ment to his former or substantially equivalent position as truck-driver without prejudice to his seniority and other rights andprivileges previously enjoyed and make him whole for any lossof pay suffered as a result of our discrimination against him.All our employees are free to become, remain,or refrain from be-coming or remaining members of any labor organization,except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.PASSIIORESUPPLY COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.577684-61-vol. 128-5 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEIt having been charged on June 10, 1959, by Highway Truck Drivers and Helpers,Local 107, International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Independent,herein called the Union,that Passmore SupplyCompany, herein called the Respondent,has been engaging in and is engaging inunfair labor practices affecting commerce,as set forth and defined in the NationalLabor Relations Act, as amended,61 Stat.136, herein called the Act,the GeneralCounsel of the National Labor Relations Board,herein called the Board,on behalfof the Board by the Regional Director for the Fourth Region, issued a complaintand notice of hearing pursuant to Section 10(b) of the Act, and Section 102.15 ofthe Board'sRules and Regulations,Series 7, as amended,dated August 6, 1959,alleging that the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(3) and Section 2(6) and(7) of the Act.'Copies of the complaint and a notice of hearing were duly served on theRespondent.The complaint,with respect to the unfair labor practices,alleged that:On or about June 2, 1959,the Respondent, through its president and generalmanager, George C. Pusey, and through its supervisor and agent,George H.Edler, did interfere with,restrain and coerce employees,by interrogating OscarD. Brown concerning his union activities,sympathies,and affiliations.On or about June 2, 1959,the Respondent discharged its employee,Oscar D.Brown, and has at all times since June 2, 1959, failed and refused to reinstatehim . . . for the reason that he joined or assisted the Union or engaged inother concerted activities for the purposes of collective bargaining or othermutual aid or protection of employees.The answer,filed by the Respondent August 13, 1959, denied that it had engagedin any of the alleged unfair labor practices.Pursuant to notice a hearing was held before Louis Plost, the duly designatedTrial Examiner,at Philadelphia,Pennsylvania,on October 19, 1959.The partieswere all represented by counsel,herein referred to in the names of their principals.The parties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses,to introduce evidence bearing uponthe issues,to argue orally, and to file briefs and/or proposed findings of fact andconclusions of law with the Trial Examiner.No oral arguments were presented.Briefs have been received from the Respondent and from the General Counsel.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe parties stipulated:The Respondent is a corporation,duly organized and existing by virtue ofthe laws of the State of Delaware and maintains its principal place of businessatAvondale,Pennsylvania, where it is engaged in the retail sale of ice, coal,feed, fertilizers,lumber, and building materials.During the calendar year1958, Respondent's gross volume of business exceeded the sum of$500,000.Respondent has been at all times herein mentioned,and is now an Employerengaged in commerce within the meaning of Section 2, Subsections(6) and (7)of the Act.IITHE ORGANIZATION INVOLVEDHighway Truck Drivers and Helpers, Local 107, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Discriminatory Discharge of Oscar D. BrownOscar D. Brown was employed as a truckdriver by the Respondent on April 9,1958.He was employed to operate the Respondent's largest truck,the truck being"The complaint was signed by Bernard Samoff, Acting Regional Director. PASSMORESUPPLY COMPANY55thereafter designated as "Brown's" on the Respondent's bulletin board and exceptfor two occasions Brown was the only employee to operate this truck during theperiod of his employment.Brown testified that: He contacted the Union sometime in May 1959; thereafter heattended a meeting at the Union's hall in Wilmington, Delaware, on May 27, 1959,which had been called by the Union (Charging Party) for the purpose of organizingthe Respondent's drivers; prior to the meeting he informed his fellow employees ofitand urged their attendance. Some of his fellow employees did attend themeeting.George C. Pusey, the Respondent's president, testified that he has managed theRespondent's business for 20 years and in response to a question regarding thenumber of drivers the Respondent normally employed answered, "I think as highas 7 or 8."Brown further testified that on June 2, 1959 (the day fell on Tuesday, the Union'smeetinghad taken place the preceding Wednesday), he received an order "justbefore noon" to prepare a delivery for Centerville, Delaware, but that after his truckwas loaded he was told by Howard Edler(stipulated to be a supervisor) not tomake the delivery but to turn the truck over to another employee, which he did,continuing on other work than driving the rest of the day; no reason was givenBrown for the action; at 5 p.m., after Brown had "checked out," he was called byEdler to "come over to the steps":He sat down on the steps,and I stood at the bottom.And he says, "What's this I hear about the union?"And I says, "What doyou mean?"And he says, "I have information that you're the head of trying to get theunion in here "And I told him I didn't know as I was the head of it.And he says, "You know we don't go for that around here." And I said,"Does that mean that I'm fired?"And when I asked him if it meant that I was fired he said, "I didn't saythat."Or in that order, he said, "I can't say that."And he told he to wait a minute.He went over to Mr. Pusey's office.Edler was not called by the Respondent.Brown's above-cited undenied testimonyis fully credited by the Trial Examiner.According to Brown:And he came out and told me to go in Mr. Pusey's [George C. Pusey, theRespondent's president] office.And I went in and Mr. Pusey says, "I hearyou're dissatisfied around here.I think it's time for you to make a change."And I asked him what he meant.He says, "Well, you've been complainingabout your trips, and your work," and he says, "I just think it's time for you tomake a change."Brown further testified he answered Pusey that he was not dissatisfied with hiswork but was with the salary:And Mr. Pusey says, "Well, you've been doing quite a bit of complaining."He says, "It seems that you're dissatisfied.I think you should make a change."And I asked him what this was that Howard talked to me about the union.And he says, "I don't know.But," he says, "you're still dissatisfied.It's timeyou make a change."So I said to him-we had two weeks' agreement when he hired me, that Iwould have a two-weeks' notice.He says, "Well, take tomorrow off, see ifyou can get another job, and come back."Pusey closed the conversation, which lasted "approximately five minutes" withthe statement: "You have a week's vacation coming, take that and that will be it."When Brown received his pay it was ended with Wednesday, June 2,- the day ofthe above-related conversation.The regular pay period ended on Friday. Brownwas paid for the 2-week vacation period.President Pusey's account of the conversation between Brown and himself onJune 2 is somewhat different from Brown's version.According to Pusey, at 5 p.m.Edler "just opened the door" of Pusey's office and stated that Brown wished to talkto him (Pusey); Brown then entered and:He said, "What is this about me being the ringleader of a group to join theunion?"I said, "I know nothing about it." I said, "I thought that if you wereinterested in joining the union-or if the union had talked to you, you wouldcome to talk to me about it." And he didn't answer that remark. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent argues that the record contains no "direct evidence" that Puseyhad knowledge of the Union's activities among the Respondent's employees.How-ever, Pusey's testimony that he told Brown he "knew nothing about" Brown's activitieson behalf of the Union and followed this with the statement that if Brown had be-come interested in a union "I thought .. . you would come to me to talk about it,"ifnot disclosing direct evidence of knowledge by Pusey, surely does more thanpoint to such knowledge.Edler's undenied knowledge of Brown's union activitywhich is chargeable to the Respondent, clearly shows the Respondent's knowledge,of Brown's interest in the Union's organization of the Respondent's employees.President Pusey further testified that the conversation continued as follows:I said, "Well, it's come to my attention that you have been giving yoursupervisor a hard time about making some of these Philadelphia trips, othertrips."And I says, "You remember the conversation you and I had when you hadbeen here a year, you were telling me then you were tired of bucking thePhiladelphia traffic.And that you asked my advice about buying a truck,going in business for yourself."So I said, "Why don't you just quit, if you're dissatisfied?"TRIAL EXAMINER: Anything else in that conversation?The WITNESS: Well, then, he raised the question about whether he couldcome back to work the next day. And I says, "Well, it's all right with meif youwant to take tomorrow o$ and look for another job."[Emphasis supplied.]With respect to his desire to purchase a truck, Brown testified that in the "earlysprang" of 1959 he was hauling fertilizer and asked Pusey if the Respondent wouldgive him this business were he to buy a truck and hire a driver to operate it; how-ever, Pusey advised against such a venture by Brown and it was not made.Pusey testified that:My understanding of the conversation was that he was considering quitting us,buying a truck of his own, and driving it.He further testified: "I told him I didn't think I would buy it if I were him," but that:"I told him if he bought the truck and went into that business we'd give him someof our work."Brown testified he had spoken to Edler "a couple of times" regarding salary,mentioned the "mess up in the city" regarding Philadelphia traffic to Edler, butnever told the Respondent he intended to quit or that he was dissatisfied with his job.Brown also testified that in April 1959, during a strike on the docks at Philadelphia,freight was being diverted to Baltimore and he was sent for a shipment of nailsunloaded at Baltimore but he found that "the nails wasn't there" and accordinglymade two telephone calls to Edler in which:I said something about the pier men there, it was the time when they had thestrike, and everything was on the pier.And I remember saying something aboutthey're running me back and forth from one building to the other.The manner of Brown's cross-examination indicated clearly that the Respondentsought to turn these two telephone calls into evidence of dissatisfaction with hisjob by Brown, although Brown's testimony was not disputed.The Respondent makes much in his argument of the fact that at no time didPusey actually discharge Brown.For that matter at no time did Brown state thathe quit.Upon all the evidence it is the considered opinion of the Trial Examinerthat despite an evident attempt to slant his testimony in the Respondent's favorPresident Pusey merely succeeded in substantially corroborating Brown's accountof the June 2 meeting between Pusey and Brown.On the entire record and from his observation of the two men on the witness stand,the Trial Examiner credits Brown, and finds his account of the June 2 meetingto be accurate.President Pusey further testified that "the following Thursday" Brown calledat his office.According to Pusey:Q. (By Mr. Bonney.) Tell us what he said when he came to see you.A.He came in and he said that he wanted to know whether he had been fired,or whether he quit. I says, "Brownie, it's my understanding you quit.Why?"He said, "Well, I want to apply for unemployment compensation," or insurance,whatever it is.And I said, "Well, I'm sorry, it's my understanding you quit."He turnedaround and walked out. PASSMORESUPPLY COMPANY57Concluding FindingsThe Trial Examiner is convinced and finds that on all the circumstances of thecase it is clear that the Respondent discharged Oscar D. Brown on June 2, 1959.The Trial Examiner further finds that Foreman Edler's inquiry and remarks toBrown on June 2 as hereinabove found constitute unlawful interrogation and threat.Final ConclusionUpon the entire record and from his observation of the witnesses the TrialExaminer finds that by discharging Oscar D. Brown as herein found, the Respondentdid discourage and is discouraging membership in a labor organization by discrimi-nating in regard to hire and tenure of employment and terms and conditions ofemployment, and by said acts and conduct did engage in and is engaging in unfairlabor practices within themeaning of Section8(a) (3) of the Act, and bysaid actsand conduct did interfere with, restrain, and coerce and is interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act, and did thereby engage in and is thereby engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent's activities, set forth in section III, above, occurring in connectionwith the Respondent's operations describedin section1, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesitwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of Oscar D. Brown because of his membership in andactivities on behalf of the Union, it will therefore be recommended that the Re-spondent offer him immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority or other rights and privileges,sand that he be made whole for any loss of pay he may have suffered by reason ofthe discrimination against him, by payment to him of a sum of money equal to thatwhich he would normally have earned as wages from the date of the discriminationto the date of the Respondent's offer of reinstatement, less his net earnings duringsuch period.2The backpay shall be computed in the manner established by theBoard,3 and the Respondent shall make available to the Board its payroll and otherrecords to facilitate the checking of amounts due.The preventive purposes of the Act will be thwarted unless the recommendationsare coextensive with the threat contained in violations of the Act herein found. Itwill therefore be recommended that the Respondent cease and desist from infringingin any manner upon the employees' rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Passmore Supply Company, Avondale, Pennsylvania, is engaged in commercewithin the meaning of the Act.2.Highway Truck Drivers and Helpers, Local 107, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Independent, isa labor organization within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of Oscar D.Brown, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4.By such discrimination the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication ]2 Crossett Lumber Company, 8NLRB 440BF.W Woolworth Company,90 NLRB 289 58DECISIONSOF NATIONALLABOR RELATIONS BOARDREPORT ON ORDER REMANDING PROCEEDING TO REGIONAL DI-RECTOR FOR STIPULATION OF FACTS OR FOR FURTHER HEARINGThe Board's Order opens:On January 11, 1960, Trial Examiner Louis Plost issued an IntermediateReport in the above-entitled proceding in which he concluded that the Respondentis engaged in commerce within the meaning of the Act.The Respondent filedan exception thereto.The Board having duly considered the matter.IT IS HEREBY ORDERED that the record in this proceeding be, and it hereby is,reopened and that a further hearing be held before Trial Examiner Louis Plostfor the purpose of receiving additional evidence on the question of the Board'sstatutory jurisdiction; IPursuant to notice a hearing on the Board's Order was held before Trial ExaminerLouis Plost at Philadelphia, Pennsylvania, on April 20, 1960.The parties were allrepresented by counsel, herein referred to in the names of their principals.Theparties participated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearing upon theissues, to argue orally, and to file briefs and/or proposed findings of fact and conclu-sions of law with the Trial Examiner.Oral argument was presented by the GeneralCounsel.The parties all waived the right to file briefs.George C. Pusey the Respondent's president and general manager, testified that:During fiscal year 1959, the Respondent's total sales were $1,563,093.90; it shippedgoods from its plant at Avondale, Pennsylvania, to points located outside the Com-monwealth of Pennsylvania having a dollar value of approximately $70,000; andit brought goods from outside Pennsylvania for use in Pennsylvania, having a dollarvalue in excess of $50,000.In his oral statement the General Counsel pointed out that the transcript of theoriginal hearing 2 contained 10 references to shipments made by the Respondent fromPennsylvania to points outside the State, or vice versa, citing page references in theoriginal transcript.Upon the entire record in the case the Trial Examiner finds that:The Respondent is a corporation, duly organized and existing by virtue of the lawsof the State of Delaware, and maintains its principal place of business at Avondale,Pennsylvania, where it is engaged in the retail sale of ice, coal, feed, fertilizers,lumber, and building materials.During the calendar year 1959 the Respondent'sgross volume of business was $1,563,093.90 of which approximately $70,000 in valuewas shipped to points outside Pennsylvania, and in excess of $50,000 in value cameto it from outside Pennsylvania.Respondent has been at all times herein mentioned,and is now, an employer engaged in commerce within the meaning of Section 2(6)and (7) of the Act.'The above-quoted language can leave the impression that the Respondent filed objec-tions to the "commerce" findings made by the Trial Examiner in his original reportTheTrial Examiner respectfully points out that such an impression would be erroneous.Asfound in the original report the Respondent stipulated the "commerce" facts and furtherthat it was engaged in commerce within the meaning of the Act In its exceptions to theTrial Examiner's original report the Respondent did not raise any jurisdictional question.The question of jurisdiction is raised by the Board under its ruling inJames D. Jackson,d/b/a Jackson's Party Service,126 NLRB 875.2 This transcript consisted of 85 pages.Nutley Sun Printing Co., Inc., Frank Orechio and Wall StreetPrinting and Stationery Corp.andNewark TypographicalUnion Local No. 103.Case No. AO 10. July 14, 1960ADVISORY OPINIONThis is a petition filed by Newark Typographical Union Local No.103, herein called the Petitioner, pursuant to Section 102.98 of theBoard's Rules and Regulations, praying for an advisory opinion as128 NLRB No. 13.